Title: To Thomas Jefferson from John Milledge, 25 November 1802
From: Milledge, John
To: Jefferson, Thomas


          
            Sir
            Louisville 25th November 1802.
          
          The news papers having announced, that Mr. King has resigned his appointment as minister for the united States, at the court of London—I take the liberty to bring to your view my particular friend—Elijah Clarke esqr. who you are personally acquainted with, as Secretary to the Legation that succeeds Mr. King—If correct morals, soundness in the Principles of the administration and a Classical education, are good grounds for recommendation, they are all to be found in Mr. Clarke.—
          I am with sentiments of high respect, Your Mo Obt. Sevt.
          
            Jno Milledge
          
        